

	

		II 

		109th CONGRESS

		1st Session

		S. 681

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Hatch (for himself,

			 Mr. Dodd, Mr.

			 Brownback, Mr. Harkin, and

			 Mr. Specter) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to

		  establish a National Cord Blood Stem Cell Bank Network to prepare, store, and

		  distribute human umbilical cord blood stem cells for the treatment of patients

		  and to support peer-reviewed research using such cells.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Cord Blood Stem Cell Act of

			 2005.

		

			2.

			National Cord Blood Stem Cell Bank Network

			Part H of title III of the

			 Public Health Service Act

			 (42 U.S.C.

			 273 et seq.) is amended by inserting after section 376 the

			 following:

			

				

					376A.

					National Cord Blood Stem Cell Bank Network

					

						(a)

						Definitions

						In this section:

						

							(1)

							Administrator

							The term

				Administrator means the Administrator of the Health Resources and

				Services Administration.

						

							(2)

							Cord blood unit

							The term cord blood

				unit means the blood collected from a single placenta and umbilical

				cord.

						

							(3)

							Donor

							The term donor

				means a mother who has delivered a baby and consents to donate the newborn’s

				blood remaining in the placenta and umbilical cord.

						

							(4)

							Donor bank

							The term donor

				bank means a qualified cord blood stem cell bank that enters into a

				contract with the Secretary under subsection (b)(1).

						

							(5)

							Human cord blood stem cells

							The term human cord

				blood stem cells means hematopoietic stem cells and any other stem cells

				contained in the neonatal blood collected immediately after the birth from the

				separated placenta and umbilical cord.

						

							(6)

							National Cord Blood Stem Cell Bank Network

							The term National

				Cord Blood Stem Cell Bank Network means a network of qualified cord

				blood stem cell banks established under subsection (b).

						

						(b)

						National Cord Blood Stem Cell Bank Network

						

							(1)

							In general

							The Secretary, acting

				through the Administrator, shall enter into contracts with qualified cord blood

				stem cell banks to assist in the establishment, provision, and maintenance of a

				National Cord Blood Stem Cell Bank Network that contains at least 150,000 units

				of human cord blood stem cells.

						

							(2)

							Purpose of donor banks

							It is the purpose of the

				donor banks that are a part of the Network to—

							

								(A)

								acquire, tissue-type, test,

				cryopreserve, and store donated units of human cord blood acquired with the

				informed consent of the donor, in a manner that complies with applicable

				Federal regulations;

							

								(B)

								make cord blood units

				collected under this section, or otherwise, available to transplant centers for

				stem cell transplantation; and

							

								(C)

								allocate up to 10 percent

				of the cord blood inventory each year for peer-reviewed research.

							

							(3)

							Eligibility of donor banks

							A cord blood stem cell bank

				shall be eligible to be a donor bank if such a bank—

							

								(A)

								has obtained all applicable

				Federal and State licenses, certifications, registrations (including

				registration with the Food and Drug Administration), and other authorizations

				required to operate and maintain a cord blood stem cell bank;

							

								(B)

								has implemented donor

				screening and cord blood collection practices adequate to protect both donors

				and transplant recipients and to prevent transmission of potentially harmful

				infections and other diseases;

							

								(C)

								has established a system of

				strict confidentiality to protect the identity and privacy of patients and

				donors in accordance with existing Federal and State law, and consistent with

				the regulations promulgated under section 264(c) of the

				Health Insurance Portability and Accountability

				Act of 1996 for the release of the identity of donors, recipients,

				or identifiable records;

							

								(D)

								has established a system

				for encouraging donation by an ethnically diverse group of donors;

							

								(E)

								has developed adequate

				systems for communication with other cord blood stem cell banks, transplant

				centers, and physicians with respect to the request, release, and distribution

				of cord blood units nationally, and has developed such systems, consistent with

				the regulations promulgated under section 264(c) of the

				Health Insurance Portability and Accountability

				Act of 1996, to track recipients’ clinical outcomes for distributed

				units; and

							

								(F)

								has developed a system for

				educating the public, including patient advocacy organizations, about the

				benefits of donating and utilizing cord blood stem cells in appropriate

				circumstances.

							

						(c)

						Administration of the Network

						

							(1)

							Board of directors

							

								(A)

								In general

								The Secretary shall provide

				for the establishment of a Board of Directors, including a chairperson, who

				shall administer the National Cord Blood Stem Cell Network, including

				establishing a national cord blood stem cell registry within the Network and

				coordinating the donor banks in the Network.

							

								(B)

								Composition

								

									(i)

									In general

									The Board of Directors

				shall be composed of members to be appointed by the Secretary who shall serve

				3-year terms, and shall include representatives from—

									

										(I)

										cord blood stem cell

				transplant centers;

									

										(II)

										physicians from

				participating birthing hospitals;

									

										(III)

										the cord blood stem cell

				research community;

									

										(IV)

										recipients of cord blood

				stem cell transplants;

									

										(V)

										patients or family members

				of a patient who has requested the assistance of the national cord blood stem

				cell registry in searching for donor cord blood;

									

										(VI)

										individuals with expertise

				in the social sciences;

									

										(VII)

										members of the general

				public;

									

										(VIII)

										the Health Resources and

				Services Administration, who shall serve as a nonvoting member; and

									

										(IX)

										the network donor

				banks.

									

									(ii)

									Terms of service

									Each member appointed under

				clause (i) may serve up to 2 consecutive 3-year terms, except that this clause

				shall not apply to the member appointed under subclause (VIII) of clause

				(i).

								

								(C)

								Continuity

								In order to ensure the

				continuity of the Board of Directors, the Board shall be appointed so that each

				year the terms of approximately 1/3 of the Board members

				expire. A member of the Board may continue to serve after the expiration of the

				term of such a member until a successor is appointed.

							

							(2)

							National cord blood stem cell registry

							

								(A)

								In general

								The Secretary, acting

				through the Administrator, shall establish as part of the Network a National

				Cord Blood Stem Cell Registry. The Registry shall—

								

									(i)

									operate a system for

				identifying, acquiring, and distributing donated units of cord blood that are

				suitably matched to candidate patients;

								

									(ii)

									provide transplant

				physicians and other appropriate health care professionals the ability to

				search the entire registry for a suitable donor match for patients; and

								

									(iii)

									maintain a database to

				document the collection, storage, distribution, and clinical outcomes related

				to the Network.

								

								(B)

								Database

								The database maintained

				under subparagraph (A)(iii) shall be operated according to standards of

				consent, disclosure, and confidentiality, including those applicable under the

				regulations promulgated under section 264(c) of the

				Health Insurance Portability and Accountability

				Act of 1996. The Administrator, using the database, shall report to

				the Secretary on a periodic basis regarding the safety, efficacy, and

				cost-effectiveness of the clinical, research, and educational activities of the

				Network. The Secretary shall make such information available to the

				public.

							

							(3)

							Network standards

							The Board of Directors

				shall ensure that—

							

								(A)

								the donor banks within the

				National Cord Blood Stem Cell Bank Network meet the requirements of subsection

				(b)(3); and

							

								(B)

								the National Cord Blood

				Stem Cell Bank Network is geographically distributed throughout the United

				States.

							

						(d)

						Authorization of appropriations

						To carry out this section,

				there are authorized to be appropriated, $15,000,000 for fiscal year 2006, and

				such sums as may be necessary for each of fiscal years 2007 through

				2010.

					.

		

